EXHIBIT 10.25

 

DAIMLER COMMERCE PARTNERS, L.P.
2008 INDUSTRIAL REAL ESTATE LEASE

 

This Lease is entered into by DAIMLER COMMERCE PARTNERS, L.P., a California
Limited Partnership by its General Partner, CONIFER INVESTMENTS, INC. (LANDLORD)
and SRS LABS, INC., a California Corporation (TENANT) on the following terms and
conditions:

 

RECITALS

 


A.            LANDLORD IS A CALIFORNIA LIMITED PARTNERSHIP WHICH OWNS THE
INDUSTRIAL BUILDING LOCATED AT 2905 TO 2917 DAIMLER STREET, SANTA ANA,
CALIFORNIA. THE GENERAL PARTNER OF THE LANDLORD IS CONIFER INVESTMENTS, INC., A
CALIFORNIA CORPORATION. THE PRINCIPAL PLACE OF BUSINESS OF THE LANDLORD IS
LOCATED AT 2905 SOUTH DAIMLER STREET, SANTA ANA, CALIFORNIA 92705-5810.


 


B.            TENANT IS A CALIFORNIA CORPORATION WITH ITS PRINCIPAL PLACE OF
BUSINESS LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA, CALIFORNIA 92705-5810.


 


C.            ON JUNE 1,1994. LANDLORD AND TENANT ENTERED INTO A THREE YEAR
WRITTEN LEASE FOR THE PREMISES LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA,
CALIFORNIA CONSISTING OF APPROXIMATELY 11,700 SQUARE FEET. THE LEASE COMMENCED
ON JUNE 1,1994 AND TERMINATED ON MAY 31, 1997. THE JUNE 1, 1994 LEASE WAS
ENTITLED DAIMLER COMMERCE PARTNERS, L.P. INDUSTRIAL REAL ESTATE LEASE AND
CONSISTED OF THIRTEEN (13) PAGES AND TWO EXHIBIT PAGES AND WAS A MULTI-TENANT
NET FORM PUBLISHED BY THE SOUTHERN CALIFORNIA CHAPTER OF THE SOCIETY OF
INDUSTRIAL AND OFFICE REALTORS.


 


D.            ON JUNE 1,1997 THE LANDLORD AND TENANT ENTERED INTO A NEW LEASE
FOR THE PREMISES LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA, CALIFORNIA
WITH THE LEASE PREMISES CONSISTING OF APPROXIMATELY 23,400 SQUARE FEET, WITH THE
LEASE TERM TO BE FOR THREE YEARS COMMENCING ON JUNE 1,1997 AND TERMINATING ON
MAY 31,2000, WITH AN OPTION TO EXTEND THE LEASE FOR TWO YEARS COMMENCING
JUNE 1,2000 AND ENDING MAY 31,2002.  THE TERMS AND CONDITIONS OF THE LEASE WERE
SET FORTH IN THE JUNE 1,1994 LEASE AS MODIFIED BY A TWO PAGE DOCUMENT ENTITLED
LEASE TERMS AND CONDITIONS DATED MAY 31, 1997 WITH THE LEASE TERM COMMENCING ON
JUNE 1,1997. (“THE 1997 LEASE”)


 


E.             ON MAY 31,2000 THE TENANT EXERCISED ITS OPTION TO EXTEND THE 1997
LEASE FOR THE PREMISES LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA.
CALIFORNIA FOR A TWO YEAR PERIOD AS PROVIDED IN THE 1997 LEASE.


 


F.             ON MAY 31,2002 THE TENANT ENTERED INTO A NEW LEASE FOR THE
PREMISES LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA, CALIFORNIA WITH THE
LEASE PREMISES TO CONSISTING OF APPROXIMATELY 23,400 SQUARE FEET, WITH THE LEASE
TERM TO BE FOR THREE YEARS COMMENCING ON JUNE I, 2002 AND TERMINATING ON
MAY 01,2005, WITH AN OPTION TO EXTEND THE LEASE FOR THREE YEARS COMMENCING ON
JUNE 1, 2005 AND ENDING MAY 31,2008. THE TERMS AND CONDITIONS OF THE LEASE WERE
SET FORTH IN THE JUNE 1, 1994 LEASE AS MODIFIED BY A TWO PAGE DOCUMENT ENTITLED
LEASE TERMS AND CONDITIONS DATED MAY 31,2002 WITH THE LEASE TERM COMMENCING ON
JUNE 1,2002. (“THE 2002 LEASE”)


 


G.            LANDLORD AND TENANT ARE DESIROUS OF ENTERING INTO A NEW LEASE FOR
THE PREMISES LOCATED AT 2909 SOUTH DAIMLER STREET, SANTA ANA, CALIFORNIA WITH
THE LEASE PREMISES CONSISTING OF APPROXIMATELY 23,400 SQUARE FEET, WITH THE
LEASE TO BE FOR FIVE YEARS COMMENCING ON JUNE I, 2008 AND TERMINATING ON
MAY 31,2013, WITH AN OPTION TO EXTEND THE LEASE FOR AN ADDITIONAL THREE YEAR
TERM COMMENCING ON JUNE 1, 2013 AND TERMINATING ON MAY 31,2016. (‘‘THE 2008
LEASE”)


 

2008 LEASE TERMS AND CONDITIONS

 

LANDLORD and TENANT hereby enter intothe2008 Lease of the premises located at
2909 South Daimler Street, Santa Ana California 92705-5810 on the following
terms and conditions.

 

ARTICLE I: TERMS OF LEASE

 

The LANDLORD and TENANT hereby agree that the terms and conditions of this lease
shall be the same terms and conditions as the DAIMLER COMMERCE PARTNERS, L.P.
INDUSTRIAL REAL ESTATE LEASE dated June 1,1994 that was entered into by the
LANDLORD and TENANT for the leased premises located at 2909 South Daimler
Street, Santa Ana, California 92705-5810 and as modified herein. The June 1,
1994 Lease consists of thirteen (13) pages and two exhibit

 

--------------------------------------------------------------------------------


 

pages entitled “Daimler Commerce Partners, L. P. Industrial Real Estate Lease”
with the subheading of “Multi-Tenant Net Form” published by the Southern
California Chapter of the Society of Industrial and Office Realtors, Inc., is
attached hereto as Exhibit “A” and is incorporated herein with the following
modifications:

 

Section 1.01: Date of Lease: June 1,2008

 

Section 1.04: Property: The Property is approximately 23,400 square feet located
at 2909 South Daimler Street. Santa Ana, California 92705-5810.

 

Section 1.05: Lease Term: Five (5) years and zero (0) months beginning June 1,
2008 and terminating on May 31,2013.

 

Section 1.12a: Base Rent: The base rental rate for the period of June 1, 2008
through May 31, 201 1 shall be $.85 per square feet per month which is a base
monthly rental rate of $19,890%0 per month. Commencing June 1,201 1 and
continuing through May 31, 2013 the base monthly rent shall be $.89 per square
feet per month which is a base monthly rental rate of $20,826.00’ber month.

 

Section 1.12b: Other Periodic Payments: The Lease is a Triple Net (NNN) lease
with TENANT’S pro rata share of common area expenses being 50% of the total
building size of 46,800 square feet (Section 4.05). Other Tenant expenses
include Real Property Taxes (Section 4.02); Utilities (Section 4.03); Insurance
Premiums (Section 4.04); and Conditions of Property, Maintenance, Repairs and
Alterations (Article Six).

 

Section 1.14a: Tenant Improvement Allowance: This section of the June I, 1994
lease is deleted from this lease.

 

Section 1.14b: Lease Cancellation: This section of the June 1, 1994 lease is
deleted from this lease.

 

Section 1.15: Other Terms of Lease: The other t e n s and conditions of the
June 1,1994 Lease that are not modified by the above referenced sections are
incorporated into this lease by the LANDLORD and TENANT as if set forth in
detail herein. A copy of the June 1,1994 Lease is attached hereto as Exhibit 1
and is incorporated herein by reference and is made a part of this lease.

 

ARTICLE 16 OPTION TO EXTEND THE LEASE

 

Section 16.01: Option to Renew Lease: The TENANT Is granted an option to extend
the lease for three (3) additional years commencing on June 1, 2013 and
terminating on May 31, 2016. In order to exercise the option to extend the lease
the TENANT must be in full compliance with all of the terms and conditions of
the lease on the date of the exercise of the option to extend the lease and on
the termination date of the original term of this lease. In order to exercise
the option to extend the lease the TENANT shall notify the LANDLORD in writing
of the exercise of the option to extend the lease at least six (6) months prior
to the termination date of the original term of this lease which is May 31,2013.

 

Section 16.02: Base Rental Rate: In the event the TENANT extends the lease for
the three (3) year period of time, the lease shall be extended on the same terms
and conditions as this lease with the exception that the base monthly rental
rate shall be $.91 per square foot per month plus the Triple Net (NNN) terms of
the lease. with the new base monthly rental rate of $21,294.00 per month
commencing on June I, 201 3 and continuing each month thereafter through
May 31,2016.

 

 

 

 

LANDLORD

 

 

 

 

 

 

 

DAIMLER COMMERCE PARTNERS
L.P., a CALIFORNIA LIMITED
PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

Dated:

May 31, 2008

 

 

/s/ Misako Yuen

 

 

 

By:

Misako Yuen,
President of
Conifer Investments Inc., its
General Partner

 

2

--------------------------------------------------------------------------------


 

 

 

 

TENANT

 

 

 

 

 

 

 

SRS LABS, INC.

 

 

 

 

 

 

 

 

 

 

Dated:

May 27, 2008

 

 

/s/ Ulrich E. Gottschling

 

 

 

By:

Ulrich E. Gottschling
Chief Financial Officer

 

3

--------------------------------------------------------------------------------